Judgment, Supreme Court, New York County (Richard B. Lowe III, J.), rendered February 9, 1990, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a predicate felony offender, to a term of imprisonment of from 2 to 4 years, unanimously affirmed.
Defendant and an unapprehended accomplice snatched three gold chains worth in excess of $3,000 from the complainant’s neck. After a brief chase by a bystander who testified at trial, and two police officers, defendant was apprehended. Defendant’s argument that the prosecutor improperly minimized inconsistencies in the complainant’s description of his clothing is unpreserved for review, as he raised no objection to the comments at trial, and we decline to reach it (CPL 470.05 [2]; People v Montrose, 155 AD2d 376, lv denied 75 NY2d 870). In any event, were we to review the argument in the interest of justice, we would find it to be without merit. The comments in question were fair response to the defense summation highlighting the discrepancy between the complainant’s description of defendant’s clothing and what he was actually wearing when arrested. Concur—Sullivan, J. P., Milonas, Wallach, Kupferman and Asch, JJ.